374 F.2d 447
Conrad ALLEN, Appellant,v.R. W. MEIER et al., Appellees.
No. 20948.
United States Court of Appeals Ninth Circuit.
March 9, 1967.

Conrad Allen, in pro. per.
Edwin L. Miller, U.S. Atty., San Diego, Cal., Manuel L. Real, U.S. Atty., John K. Van de Kamp, Asst. U.S. Atty., Chief, Crim.  Div., Robert L. Brosio, Asst. U.S. Atty., Asst. Chief Crim.  Div., Phillip W. Johnson, Asst. U.S. Atty., Los Angeles, Cal., for appellees.
Before BARNES, JERTBERG and BROWNING, Circuit Judges.
PER CURIAM:


1
Appellant's petition shows he entered a plea of guilty to a charge of violating 18 U.S.C. 1407, requiring petitioner to register as a narcotic addict and user and as a person who had a prior narcotics conviction when entering or leaving the country.  He was sentenced, and did not appeal.


2
He now attacks the constitutionality of Section 1407.  Its constitutionality as applied to narcotics addicts and persons having prior narcotic convictions has been previously upheld by this court: Reyes v. United States, 258 F.2d 774, 780 (9th Cir. 1958); and by other courts; Palma v United States, 261 F.2d 93 (5th Cir. 1958).


3
The case of Weissman v. United States, 373 F.2d 799 (9th Cir. 1967) (decided February 17, 1967), relates only to a user of narcotics and is inapplicable to the facts of this case.


4
The denial of the petition for a writ of habeas corpus, ordered by the district court, is affirmed.